DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive.

The 35 USC 101 Rejection has been withdrawn in view of the applicant’s amendment.  However, the applicant’s arguments regarding the 35 USC 103 rejection are not convincing.  The 35 USC 103 rejection remains outstanding.
	Applicant’s representative argues that Bauer et al does not describe the feature of breakdown of the rented working machine, and that there is no teaching or suggestion in Bauer et al that relates to the breakdown of a machine.  Applicant’s representative then argues that the combination of Arnatt et al and Bauer does not render obvious the pending claims.
	In response, the title of the Arnatt et al states a “Method and system for the creation and delivery to a user of an automated, real time, online insurance policy and certificate of insurance for rental of a venue and/or equipment”.   In the abstract, it is stated, “A method…on-line bound policy for a venue and rental equipment for a user of such a venue…”.  It is clearly stated that the instant invention is also directed to the insurance of a rented equipment, as noted in the abstract of Arnatt et al.
	Applicant’s representative then argues that as per claim 3, Bauer fails to teach or suggest “that in what case each data element”, the working load can be determined to be high.  In response, Bauer discloses insuring an operating or renting vehicle based on the operating conditions of the vehicle.  See paragraphs [0186]  and [0056]  to [ 0124]  of  Bauer et al.
	As per claim 4, Bauer et al teach monitoring vehicle speed, distance traveled and many other sensors of the vehicle.  See also paragraphs [0056]  to  [0124]  of  Bauer et al.   It would have been 
	As per claim 5, the applicant’s representative argues that Bauer does not teach or suggest the  relationship between the cumulative working time and the insurance premium.  In response, most of the  operating conditions of the vehicle is based on the usage of the vehicle which is affected an increase or the decrease of the insurance rate.  See paragraphs [0056]  to  [0124]  of  Bauer et al.  As such, any  number of factors would have affected the insurance premium.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide these teachings in the combination of Bauer et al and Arnatt et al in order to appropriately compensate the owner of the equipment and to deter overly extensive abuse of the rented equipment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnatt et al (US Pub.
No. 2016/0048924) in view of Bauer et al (US Pub. No. 2004/0153362).

As per claim 1, Arnatt et al teach or disclose a system and method for providing insurance to a 
user for a rented equipment. See the abstract of Arnatt et al Accordingly, Arnatt et al teach or disclose:
an insurance premium setting section configured to set the insurance premium based on 
breakdown-related information related to possibility of breakdown of the working machine when a user 

Applicant’s representative has canceled claim 9 and incorporated the limitations of claim 9 into 
independent claim 1.  
	Arnatt et al do not explicitly the features found in now amended claim 1.
Claim 1 as now amended, Bauer et al teach detecting the breakdown-related information and transmit the breakdown-related information transmitted from the working machine (see paragraphs [0158] of Bauer et al) and the insurance setting section sets the insurance premium based on the breakdown-related information stored in the storage section (see paragraphs [0178] - [0179], [0186] and [0191] of Bauer et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate these features as taught by Bauer et al into the system and method of Arnatt et al in order to appropriately and fairly charge a user charges and fees for renting or using a machine based on fair usages of the machine.

As per claim 2, Arnatt et al disclose the insurance premium setting system wherein the 
breakdown-related information is working information of the working machine, and the insurance 
premium setting section sets the insurance premium based on the working information.  Applicant is 
directed to paragraphs [0034] to [0036] of Arnatt et al.

As per claims 3-5, Bauer et al disclose a system and method for providing or resetting an 
insurance premium of an operator of a machine (see paragraph [0176] ) by analyzing various data 
elements and operating conditions of the machine. See also paragraph [0158] of Bauer et al.
	Bauer et al further teach that these information are analyzed for modifying the insurance premium
of the operator of the vehicle. These data can also be used to provide an insurance premium for the  vehicle. See paragraphs [0176], [0178] and [0184] of Bauer et al.
	

operating data or conditions. See also paragraphs [0176], [0178] and [0184] of Bauer et al.


As per claim 10, Bauer et al further teach identifying the user operating the working machine (see 
paragraphs [0052] - [0053] of Bauer et al) and storing these data. See paragraph [0179] of Bauer et al.

As per claim 11, Bauer et al further teach the working condition is specified based on the
temperature of a motor driver (OBD data and various sensors) controlling a motor of the working
machine, a voltage of the motor driver, a number of occurrences of motor lock (ODBI, ODBU or ODBIT
data) that stops rotation of the motor, a temperature of an engine of the working machine, voltage battery
of the working machine or a number of occurrences of operation interlock that stops drive of the machine
(see paragraphs [0057] - [0157] of Bauer et al.).
 
As per claims 3-8 and 10-11, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate these features as taught by Bauer et al into the system and method of Arnatt et al in order to appropriately and fairly charge a user charges and fees for renting or using a machine based on fair usages of the machine.
 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

October 27, 2021